Case 1:19-cv-00331-LO-MSN Document 57 Filed 11/14/19 Page 1 of 3 PageID# 521




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Alexandria Division

RICARDO R. GARCIA, et al.,   )
                             )
       Plaintiffs,           )
                             )
v.                           )                    Civil Action No. 1:19cv331-LO-MSN
                             )
VOLKSWAGEN GROUP OF AMERICA, )
INC. et al.,                 )
                             )
       Defendants.           )
                             )

 VOLKSWAGEN AKTIENGESELLSCHAFT’S MOTION TO DISMISS PLAINTIFFS’
     AMENDED COMPLAINT PURSUANT TO FEDERAL RULES OF CIVIL
                 PROCEDURE 12(B)(2) AND 12(B)(6)

              Pursuant to Federal Rules of Civil Procedure 12(b)(2) and 12(b)(6), Defendant

Volkswagen Aktiengesellschaft (“VW Germany”), by counsel, respectfully moves the Court to

dismiss the Amended Complaint. The grounds for dismissal are set forth in VW Germany’s

accompanying Memorandum of Law in Support, which is incorporated herein by reference.

              WHEREFORE, for the reasons set forth in the Memorandum of Law in Support,

VW Germany requests that the Court grant its Motion and dismiss Plaintiffs’ Amended Complaint

with prejudice.
Case 1:19-cv-00331-LO-MSN Document 57 Filed 11/14/19 Page 2 of 3 PageID# 522




 Dated: November 14, 2019             Respectfully submitted,

 MCGUIREWOODS LLP                     SULLIVAN & CROMWELL LLP

 /s/ Frank Talbott V                  Robert J. Giuffra Jr. (pro hac vice)
 Terrence M. Bagley (VSB No. 22081)   Suhana S. Han (pro hac vice)
 Kenneth W. Abrams (VSB No. 78216)    Adam R. Brebner (pro hac vice)
 Frank Talbott V (VSB No. 86396)      125 Broad Street
 McGuireWoods LLP                     New York, NY 10004
 Gateway Plaza                        Tel: 212-558-4000
 800 Canal Street                     Fax: 212-558-3558
 Richmond, VA 23219                   hans@sullcrom.com
 Tel: 804-775-4773                    brebnera@sullcrom.com
 Fax: 804-698-2323
 tbagley@mcguirewoods.com             Judson O. Littleton (pro hac vice)
 kabrams@mcguirewoods.com             1700 New York Ave, NW
 ftalbott@mcguirewoods.com            Washington, DC 20006
                                      Tel: 202-956-7500
                                      Fax: 202-293-6330
                                      littletonj@sullcrom.com

                                      Counsel for Volkswagen Group of America, Inc.,
                                      and Volkswagen Aktiengesellschaft
Case 1:19-cv-00331-LO-MSN Document 57 Filed 11/14/19 Page 3 of 3 PageID# 523




                                 CERTIFICATE OF SERVICE

       I hereby certify that on November 14, 2019, I electronically filed the foregoing with the

Clerk of Court using the Court’s CM/ECF filing system which will send notification of electronic

filing (NEF) to all counsel of record.


                                            /s/ Frank Talbott V
                                            Frank Talbott V (VSB No. 86396)
                                            McGuireWoods LLP
                                            Gateway Plaza
                                            800 East Canal Street
                                            Richmond, VA 23219
                                            Telephone: (804) 775-4773
                                            Fax: (804) 698-2313
                                            ftalbott@mcguirewoods.com

                                            Counsel for Volkswagen Group of America, Inc.,
                                            and Volkswagen Aktiengesellschaft
